DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Giurgiu does not teach or fairly suggest, in the cited passages or elsewhere that the system additionally stores control inputs in association with each of the respective segments” the Examiner respectfully disagrees. Giurgiu discloses “In one embodiment, the location data error, geographic information, and/or any other data associated with providing location data error maps can be stored” (¶41, emphasis added) and that “the other data records 131 include… routing data, and maneuver data.” (¶45 emphasis added)

Claim Rejections - 35 USC § 112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected
The term "about" in claim 3 is a relative term, which renders the claim indefinite.  The term "about" with reference to parallel is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is to say a person of ordinary skill in the art would not be appraised of the amount of parallelism required to infringe upon the claim.

Claim Rejections - 35 USC § 103
Claims 1-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al (US Patent Publication 2017/0074659) in view of McNaughton et al (Motion Planning for Autonomous Driving with a Conformal Spatiotemporal Lattice).
Regarding claim 1, Giurgiu discloses a mobile automation apparatus comprising: (¶1)
a memory storing a plurality of segments for a plurality of paths through an environment, each of the plurality of segments being fixed in a reference frame, and extending between fixed nodes; (¶4-5, 27, 45-46)
a navigation module having at least one motor configured to move the mobile automation apparatus in the environment; and a navigation controller configured to: (¶27-28)
as navigation occurs a first time along each of respective segments using the navigation module, store, in the memory, in association with each of the segments; (i) 
as navigation occurs at least a second time along a given segment: generate current control inputs for the given segment based on current error signals and the control inputs and the error signals stored in the memory for the given segment; control the navigation module to move the mobile automation apparatus according to the current control inputs; and store the current control inputs and the current error signals in the memory in association with the given segment. (fig 3; ¶8, 37, 41, 45 66, 69-70)

Giurgiu appears to be silent as to arranged in a lattice configuration.

McNaughton however teaches a mobile automation apparatus comprising: (abstract)
a memory storing a plurality of segments for a plurality of paths through an environment, each of the plurality of segments being fixed in a reference frame, and extending between fixed nodes arranged in a lattice configuration; (I. Introduction)
a navigation module having at least one motor configured to move the mobile automation apparatus in the environment; and a navigation controller. (abstact; I. Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with arranged in a lattice configuration as taught by McNaughton because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 
Regarding claim 2, McNaughton teaches one or more obstacle avoidance sensors, wherein the navigation controller is further configured to: navigate along a first path using the control inputs and the error signals stored in the memory in association with each of the respective segments of the first path; when an obstacle is detected in the first path, using the one or more obstacle avoidance sensors: control the navigation module to navigate from a fixed node in the first path to a respective fixed node in a second path to avoid the obstacle, using a branch from the fixed node in the first path to the respective fixed node in the second path; and store, in the memory, the control inputs and the error signals for the navigation module in association with each of the respective segments for the second path; and, when the one or more obstacle avoidance sensors indicate that the mobile automation apparatus is past the obstacle: control the navigation module to navigate from a further respective fixed node in the second path to a further fixed node in the first path, using another branch from the further respective fixed node in the second path to the further fixed node in the first path; and store, in the memory, the control inputs and the error signals for the navigation module in association with each of the respective segments for the second path and the first path. (last 5 paragraphs of section II. Related Work; III. Method, D. Cost function; the Examiner notes that the claim appears to be nothing more the combining of obstacle sensing with lattice path planning)



Regarding claim 3, McNaughton teaches wherein the second path is one or more of: adjacent to the first path; about parallel to the first path; and within a given constraint boundary. (abstract; I. Introduction)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein the second path is one or more of: adjacent to the first path; about parallel to the first path; and within a given constraint boundary as taught by McNaughton because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 4, Giurgiu further discloses a communication interface configured to receive a destination position in the environment, and wherein the navigation controller is further configured to: generate a path to the destination position using a subset of the plurality of segments. (¶1)

Regarding claim 5, McNoughton teaches wherein the navigation controller is further configured to: generate branches at each fixed node in the path, at least a portion of the branches comprising a branch from a fixed node in a first path to a respective fixed node in an adjacent path used to avoid obstacles in the path. (last 5 paragraphs of section II. Related Work; III. Method, D. Cost function; the Examiner 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein the navigation controller is further configured to: generate branches at each fixed node in the path, at least a portion of the branches comprising a branch from a fixed node in a first path to a respective fixed node in an adjacent path used to avoid obstacles in the path as taught by McNaughton because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 6, McNoughton teaches wherein the navigation controller is further configured to: generate branches at each fixed node in the path when the path is generated. (last 5 paragraphs of section II. Related Work; III. Method, D. Cost function; the Examiner notes that the claim appears to be nothing more the combining obstacle sensing with lattice path planning)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein the navigation controller is further configured to: generate branches at each fixed node in the path when the path is generated as taught by McNaughton because all the claimed elements were known in 

Regarding claim 7, Giurgiu further discloses wherein the navigation controller is further configured to: determine the control inputs and the error signals for the navigation module using a learning controller; and generate the current control inputs using the learning controller. (fig 3; ¶3-4, 29, 48, 55, 63)

Regarding claim 8, Giugiu further discloses wherein the navigation controller is further configured to: determine when one or more constraints for navigating the given segment has been violated; and generate the current control inputs that keep the one or more constraints within respective threshold values. (¶66, 67, 69-70)

Regarding claim 9, McNaughton teaches wherein the navigation controller is further configured to change a current path when one or more constraints for navigating the respective segments have been violated by navigating along an updated path that meets the one or more constraints. (last 5 paragraphs of section II. Related Work; III. Method, D. Cost function)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein the navigation controller is further 

Regarding claim 10, Giurgiu discloses wherein the reference frame is associated with the environment. (¶32)

Regarding claim 11, McNoughton teaches wherein the lattice configuration comprises the fixed nodes arranged in a periodic pattern in at least two orthogonal directions according to a given resolution. (fig 1; I. Introduction)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein the lattice configuration comprises the fixed nodes arranged in a periodic pattern in at least two orthogonal directions according to a given resolution as taught by McNaughton because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, McNoughton teaches wherein the lattice configuration has a first resolution in a first region of the environment and a second resolution in a second region of the environment. (fig 1; bold lines are at one resolution and fine lines are at a second resolution)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein the lattice configuration has a first resolution in a first region of the environment and a second resolution in a second region of the environment as taught by McNaughton because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, Giurgiu discloses a method comprising: at a mobile automation apparatus comprising: (¶1)
a memory storing a plurality of segments for a plurality of paths through an environment, each of the plurality of segments being fixed in a reference frame, and extending between fixed nodes; (¶4-5, 27, 45-46)
a navigation module having at least one motor configured to move the mobile automation apparatus in the environment, as navigation occurs a first time along each of respective segments using the navigation module, storing, using the navigation 
as navigation occurs at least a second time along a given segment: generating, using the navigation controller, current control inputs for the given segment based on current error signals and the control inputs and the error signals stored in the memory for the given segment; controling the navigation module to move the mobile automation apparatus according to the current control inputs; and storing, using the navigation controller, the current control inputs and the current error signals in the memory in association with the given segment. (fig 3; ¶8, 37, 41, 45, 66, 69-70)

Giurgiu appears to be silent as to arranged in a lattice configuration.

McNaughton however teaches a method comprising: at a mobile automation apparatus comprising: (abstract)
a memory storing a plurality of segments for a plurality of paths through an environment, each of the plurality of segments being fixed in a reference frame, and extending between fixed nodes arranged in a lattice configuration; (I. Introduction)
a navigation module having at least one motor configured to move the mobile automation apparatus in the environment. (abstact; I. Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with arranged in a lattice configuration as taught by McNaughton because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 

Regarding claim 15, McNaughton teaches wherein the mobile automation apparatus further comprises one or more obstacle avoidance sensors, and the method further comprises: navigating, using the navigation controller, along a first path using the control inputs and the error signals stored in the memory in association with each of the respective segments of the first path; when an obstacle is detected in the first path, using the one or more obstacle avoidance sensors: controlling, using the navigation controller, the navigation module to navigate from a fixed node in the first path to a respective fixed node in a second path to avoid the obstacle, using a branch from the fixed node in the first path to the respective fixed node in the second path; and storing, using the navigation controller, in the memory, the control inputs and the error signals for the navigation module in association with each of the respective segments for the second path; and, when the one or more obstacle avoidance sensors indicate that the mobile automation apparatus is past the obstacle: controlling, using the navigation controller, the navigation module to navigate from a further respective fixed node in the second path to a further fixed node in the first path, using another branch from the further respective fixed node in the second path to the further fixed node in the first path; and storing, using the navigation controller, in the memory, the control inputs and the error signals for the navigation module in association with each of the respective segments for the second path and the first path. (last 5 paragraphs of section II. Related Work; III. Method, D. Cost function; the Examiner notes that the claim appears to be nothing more the combining obstacle sensing with lattice path planning)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu withwherein the mobile automation apparatus further comprises one or more obstacle avoidance sensors, and the method further comprises: navigating, using the navigation controller, along a first path using the control inputs and the error signals stored in the memory in association with each of the respective segments of the first path; when an obstacle is detected in the first path, using the one or more obstacle avoidance sensors: controlling, using the navigation controller, the navigation module to navigate from a fixed node in the first path to a respective fixed node in a second path to avoid the obstacle, using a branch from the fixed node in the first path to the respective fixed node in the second path; and storing, using the navigation controller, in the memory, the control inputs and the error signals for the navigation module in association with each of the respective segments for the second path; and, when the one or more obstacle avoidance sensors indicate that the mobile automation apparatus is past the obstacle: controlling, using the navigation controller, the navigation module to navigate from a further respective fixed node in the second path to a further fixed node in the first path, using another branch from the further respective fixed node in the second path to the further fixed node in the first path; and storing, using the navigation controller, in the memory, the control inputs and the error signals for the navigation module in association with each of the respective segments for the second path and the first path as taught by McNaughton because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, 

Regarding claim 16, Giurgiu further discloses wherein the mobile automation apparatus further comprises a communication interface configured to receive a destination position in the environment, and wherein the method further comprises generating, using the navigation controller, a path to the destination position using a subset of the plurality of segments. (¶1)

Regarding claim 17, Giurgiu further discloses determining the control inputs and the error signals for the navigation module using a learning controller; and generating the current control inputs using the learning controller. (fig 3; ¶3-4, 29, 48, 55, 63)

Regarding claim 18, Giurgiu further discloses determining when one or more constraints for navigating the given segment has been violated; and generating the current control inputs that keep the one or more constraints within respective threshold values. (¶66, 67, 69-70)

Regarding claim 19, Giurgiu discloses a non-transitory computer-readable medium storing a computer program, wherein execution of the computer program is for: (¶1)
at a mobile automation apparatus comprising: a memory storing a plurality of segments for a plurality of paths through an environment, each of the plurality of 
a navigation module having at least one motor configured to move the mobile automation apparatus in the environment, (¶27-28)
as navigation occurs a first time along each of respective segments using the navigation module, storing, using the navigation controller, in the memory, in association with each of the respective segments (i) control inputs used to cause the navigation module to move the mobile automation apparatus and (ii) error signals for the navigation module; and, (fig 3; ¶3-4, 29, 48, 55, 63)
as navigation occurs at least a second time along a given segment: generating, using the navigation controller, current control inputs for the given segment based on current error signals and the control inputs and the error signals stored in the memory for the given segment; controlling the navigation module to move the mobile automation apparatus according to the current control inputs;  and storing, using the navigation controller, the current control inputs and the current error signals in the memory in association with the given segment. (fig 3; ¶8, 37, 66, 69-70)

Giurgiu appears to be silent as to arranged in a lattice configuration.

McNaughton however teaches a non-transitory computer-readable medium storing a computer program, wherein execution of the computer program is for: (abstract)
at a mobile automation apparatus comprising: a memory storing a plurality of segments for a plurality of paths through an environment, each of the plurality of 
a navigation module having at least one motor configured to move the mobile automation apparatus in the environment. (abstact; I. Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with arranged in a lattice configuration as taught by McNaughton because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu in view of McNoughton as applied to claim 1 above, and further in view of Likhachev et al (Planning Long Dynamically Feasible Maneuvers for Autonomous Vehicles).
Regarding claim 12, McNoughton teaches wherein the lattice configuration has a first resolution in a first region of the environment and a second resolution in a second region of the environment. (fig 1; bold lines are at one resolution and fine lines are at a second resolution)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein the lattice configuration has a first 

In the event it is deemed that McNoughton fails to teach the limitation Likhachev teaches wherein the lattice configuration has a first resolution in a first region of the environment and a second resolution in a second region of the environment. (abstract; Section 2.3 Multi-resolution Lattice)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein the lattice configuration has a first resolution in a first region of the environment and a second resolution in a second region of the environment as taught by Likhachev because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 13, Likhachev teaches wherein a resolution of the lattice configuration is dynamic, and the navigation controller is further configured to: change a 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Giurgiu with wherein a resolution of the lattice configuration is dynamic, and the navigation controller is further configured to: change a resolution of the lattice configuration in a region to an updated resolution, and generate new control inputs and determine associated new error signals for each of updated segments in the lattice configuration at the updated resolution as taught by Likhachev because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3665